Atkinson, J.
The evidence showing that there had been no sale of the property in dispute by the claimant to the defendant in execution, but that the transaction between them amounted at most only to an executory contract to sell upon certain conditions, and that the same was never carried into effect, it was error to direct a verdict in favor of the plaintiff in execution.

Judgment reversed.

Lanier testified: I hauled the guano to my place. I had made no arrangement 'with Ellis as to its price. He met me in the road when I was hauling the last load; told me he had found I was under the homestead, and that he could not sell me the guano unless I made some arrangement. He. said the price was $25 a ton. I did not say whether I would pay him that price or not. I suppose silence gave assent. We never did agree as to price. I do not know whether the guano- had been sold to me; I understood it was. It was hauled from my place by Milton Smith. I bought and paid for one sack. I was about two clays hauling it. I never agreed to pay with pension money; he said he must have cash, but I never did say I would pay it by pension money.
J. G. & D. H. Olarh and R. L. Moore, for plaintiff in error. G. 8. Johnson, contra.